Citation Nr: 1504329	
Decision Date: 01/29/15    Archive Date: 02/09/15

DOCKET NO.  12-26 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

N. Sonia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1960 to January 1964.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In December 2013, the Board remanded the claim for further development, to include attempting to obtain audiograms from 1977 and 1979.  However, as will be further detailed below, there has been substantial compliance with the Remand, and the areas of noncompliance amount to harmless error in this particular case.  See Donnellan v. Shinseki, 24 Vet. App. 167, 176 (2010) ("It is substantial compliance, not absolute compliance, that is required" under Stegall) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)).  Another remand is therefore unnecessary.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Consideration of the Veteran's appeal has included review of all documents within the Virtual VA paperless claims processing system and the Veterans Benefits Management System.  The documents within these systems include documents relating to the immediate appeal.  The documents are considered to be part of the claims file, and as such have been considered as part of the present appeal.


FINDING OF FACT

The Veteran's bilateral hearing loss is not causally or etiologically related to his period of active service; the Veteran's symptoms of a bilateral hearing loss were not chronic in service, did not manifest to a compensable degree within one year of separation, and have not been continuous since service separation.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).

REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a)(2014).  "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection may also be established through application of statutory presumptions, including for chronic diseases when manifested to a compensable degree within a year of separation from service.  38 U.S.C.A. §§ 1101, 1137; 38 C.F.R. §§ 3.307, 3.309.  Hearing loss is included in the listed chronic diseases in that it is considered amongst other organic diseases of the nervous system.  See 38 C.F.R. § 3.309(a).

Under 38 C.F.R. § 3.303(b), if a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service (or during the presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  The provisions of 38 C.F.R. § 3.303(b) have been interpreted as an alternative route to service connection only for the specific chronic diseases listed in of 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  
In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran contends that his currently diagnosed bilateral hearing loss is due to being exposed to loud noise in engine and boiler rooms where he worked as an electrician during active service.  He has also reported noise exposure from sleeping quarters in the stern of the ship.  At the outset, the Board confirms that the Veteran meets the criteria for bilateral hearing loss for VA compensation purposes as outlined in 38 C.F.R. § 3.385.  Moreover, the Board accepts the Veteran's report of noise exposure while serving as an electrician during active duty.  However, the evidence does not show that current hearing loss was caused or aggravated by service.  

Indeed, service treatment records are absent any complaints, treatment, or diagnoses of hearing loss.  Moreover, while the records do not contain audiometric data, the Veteran was provided a "whisper" test on entrance and separation.  

In September 2011, the Veteran underwent a VA audio examination in which the examiner concluded that the Veteran's bilateral hearing loss was not least as likely as not caused by or a result of an in-service event.  The examiner explained that the Veteran had normal hearing at entrance and separation from service, as evidenced by the results of the whispered and spoken voice tests.  Although the Veteran's representative stated in the May 2014 Informal Hearing Presentation that such tests are "flawed," the examiner addressed the use of whispered voice test.  He acknowledged that such tests can be insensitive to high noise-induced hearing loss, but, per medical literature, they do have a high degree of sensitivity for detecting hearing impairment.  

Moreover, the examiner did not base his opinion solely on the results of the whisper tests.  Instead, the examiner went on to state that the Veteran's first documented evidence of treatment for hearing problems was in December 2009.  At that time, the Veteran only reported a "few years" of hearing difficulty.  Furthermore, the examiner stated that the Veteran had a significant history of vocational noise exposure after separation from service due to his work as a commercial/industrial electrician from 1964 to 2005.  The Veteran also reported recreational noise exposure from hunting, lawn care, and power tools.  Although the Veteran reported the use of hearing protection at work and when completing lawn work, hearing protection was otherwise "unknown."  Finally, the examiner noted that there was no chronicity or continuity of care since separation from service, and the examiner noted medical research studies that do not support delayed onset hearing loss after hazardous noise exposure.  

The Veteran is competent to describe symptoms he experienced, such as difficulty hearing, whether in service or during the years since discharge, based on his personal knowledge.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, identifying a nexus to a persistent disability involves a complex medical issue that the Veteran is not competent to address.  See Davidson v. Nicholson, 581 F.3d 1313, 1316 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Here, the most probative evidence of record does not reflect a nexus between an in-service incurrence and the Veteran's bilateral hearing loss.  

However, the Board must also address the Veteran's claim of service connection for hearing loss as a chronic disease under 38 C.F.R. § 3.303(b).  In this regard, the evidence does not show that the Veteran's hearing loss symptoms were chronic in service or that they manifested to a compensable degree within one year of separation.  

First, as noted above, the Veteran's service treatment records are absent any complaints related to hearing difficulty.  Indeed, in filing his initial claim in June 2010, the Veteran identified the onset of his disability as November 2009 (See VA Form 21-526).  His November 2009 VA treatment records note that the Veteran reported hearing loss symptoms in his right ear of "a few years" in duration.  He again indicated a "few years" of symptoms in his December 2009 follow-up treatment.  Such a prolonged period without medical complaint after service can be considered, among other factors, in the analysis of a service connection claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The Board acknowledges the Veteran's October 2010 statement in which he identified audiograms from 1977 and 1979 that allegedly showed bilateral hearing loss.  Although these audiograms have been determined to be unavailable, the Board notes that even if the Veteran had symptoms of hearing loss as early as 1977, he was discharged from service in 1964.  Consequently, the Veteran has not asserted, nor does the evidence indicate, that hearing loss became manifest in service, within one year of separation from service, or that it has been continuous since separation.

As such, the Board finds that a preponderance of the evidence is against the claim for service connection for bilateral hearing loss, and this claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013); Gilbert, 1 Vet. App. at 49.  

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014); Dingess/Harman v. Nicholson, 19 Vet.  App. 473 (2006).  Here, the duty to notify was satisfied by an August 2010 letter to the Veteran. 

Regarding the duty to assist, the Board is satisfied VA has made reasonable efforts to obtain relevant records and evidence.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The evidence of record includes service treatment records, private treatment records, VA treatment records, statements in support of the claim by the Veteran and his representative, and a VA examination.

The Board acknowledges that the Veteran's reported 1977 and 1979 audiograms have not been associated with the claims file and that the Veteran was not explicitly notified of their unavailability.  

However, in compliance with the December 2013 Remand, the Veteran was notified and provided authorization forms to obtain the audiograms.  The Veteran was also advised that it was his responsibility to see that VA receives evidence from such non-federal facilities.  The Veteran responded by completing a single authorization form for South Bend Clinic and only identified the 1979 audiogram.  Accordingly, South Bend was specifically asked to provide all records, to include any audiograms from 1977 and 1979.  The facility responded to this request by providing records back to 2002.  While South Bend's response did not explicitly indicate that the aforementioned audiograms were unavailable, their response providing all records in their possession would reasonably include any records, even those from the 1970's.  In this regard, the Board notes that the Veteran himself has indicated that he had been informed that his audiograms from the 1970's were unavailable.  Moreover, the March 2014 Supplemental Statement of the Case (SSOC) provided the full language of 38 C.F.R. § 3.159(c).  The Veteran responded to the SSOC in April 2014 indicating he had no additional evidence to submit regarding his appeal.   

In light of the above, the Board finds that any further efforts to obtain the reported audiograms from 1977 and 1979 would be futile based on the responses from South Bend Clinic and the Veteran himself.  See Stegall, 11 Vet. App. at 268; see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that remand is not required under Stegall where there was substantial compliance with remand directives).  Indeed, remands that would only result in imposing additional burdens on VA, with no benefit flowing to the claimant, are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Here, the Veteran has essentially only provided authorization to obtain the 1979 audiogram, which he himself indicated was unavailable in 2010, and he has not provided authorization or further identification for the 1977 audiogram.

Next, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet.  App. 303, 312 (2007).  The Veteran's representative has specifically questioned the nexus opinion contained within the September 2011 VA examination report.  The representative questioned the examiner's reference to entrance and separation examinations that utilized whisper tests.  However, as noted, not only did the examiner address any limitations of whisper tests, but he also provided additional rationale for his finding against a nexus between current bilateral hearing loss symptoms and any in-service noise exposure.  Indeed, the Board finds the examination was adequate because the examiner reviewed the Veteran's relevant medical history, recorded pertinent examination findings, and provided a sufficient analysis to support the conclusions rendered.  See Stefl v. Nicholson, 21 Vet.  App. 120, 123-24 (2007).  

Based on the foregoing, no further notice or assistance to the Veteran is required for fair adjudication of the Veteran's claim.  Smith v. Gober, 14 Vet.  App. 227 (2000), aff'd 281 F.3d 1384 (Fed Cir. 2002); Dela Cruz v. Principi, 15 Vet.  App. 143 (2001); see also Quartuccio v. Principi, 16 Vet.  App. 183 (2002).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.



____________________________________________
M. Tenner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


